DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 06/03/2021, in which claims 1, 9, 15 and 19 are amended and rejection of claims 1-20 are traversed and still pending.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3, 5, 9, 11-15 and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0207276 A1, hereinafter referred as “Miyamoto”).
	Regarding claim 1, Miyamoto discloses a display device, comprising: 
 	a display substrate that includes a first flat portion (Fig. 6 illustrates the top flat portion of the display panel 3), a second flat portion overlapping the first flat portion (Fig. 6 illustrates the bottom flat portion of the display 3 overlapping the top flat portion) and a bent portion between the first flat portion and the second flat portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the 
 	a driving chip (¶0030 discloses an external controller); and 
 	a first connection pad disposed on one side surface of the display substrate (Fig. 1 and ¶0022 discloses the contact portion 61a within the seal region A2 and the connection region A3 are located on one side portion of the display 1) that connects the display substrate and the driving chip (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other end of the detection lines 61 connect to the external controller through the second terminal 31f) and that includes an upper pad area (contact portion 61a) and a lower pad area (second terminals 31f), and 
 	wherein the first connection pad is connected to the first flat portion (Fig. 6 illustrates the contact portion 61a located on the top flat portion) and the second flat portion (Fig. 6 illustrates the second terminals 31f located on the bottom flat portion) and spaced apart from the bent potion (Fig. 6 illustrates the contact portion 61a and the second terminals 31f are spaced apart from the bent portion). 
 	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 2, Miyamoto discloses the display device of claim 1, wherein the upper pad area of the first connection pad is connected to the display substrate (Figs. 1, 6 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30), and lower pad area of the first connection pad is connected to the driving chip (Figs. 1, 6, ¶0030 and ¶0040 the other end of the detection lines 61 connect to the external controller through the second terminal 31f).
	Regarding claim 3, Miyamoto discloses the display device of claim 1, further comprising a printed circuit board connected to the driving chip (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller… FPC 65 is employed as both of the external lines connected to the first terminals 31e and the external lines connected to the second terminals 31f).
	Regarding claim 5, Miyamoto doesn’t explicitly disclose the display device of claim 1, wherein the first connection pad is disposed on another side surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 9, Miyamoto discloses a display device, comprising: 
 	a display substrate that includes a first flat portion (Fig. 6 illustrates the top flat portion of the display panel 3), a second flat portion overlapping the first flat portion (Fig. 6 illustrates the bottom flat portion of the display 3 overlapping the top flat portion) and a bent portion between the first flat portion and the second flat portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the peripheral portion of the display panel 3 can be bent, or the portion in the connection region A3 can be folded); 
 	a touch layer disposed on the first flat portion (Fig. 6, top flat portion) of the display substrate (Figs. 2 and 4 illustrate the circuit layer 21 of the touch panel 2 is disposed on top of the first substrate 30);
 	a first connection pad disposed on one side surface of the display substrate (Fig. 4 and ¶0036 discloses each of the sensor detection lines 21C includes terminal 21Ca at the end thereof) and that includes an upper pad area (terminal 21Ca) and a lower pad area (contact portion 61a), wherein the upper pad area of the first connection pad is connected to the touch layer (Figs. 4, 6 and ¶0036 discloses the conductor pattern of the circuit layer 21 includes a plurality of detection lines 21C respectively extending from ends of detection electrodes 21A and 21B… each of the sensor detection lines 21C includes terminal 21Ca at the end thereof), and the lower pad area of the first connection pad is connected to the display substrate (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30); and 

 	wherein the first connection pad is connected to the first flat portion (Fig. 6 illustrates the contact portion 61a located on the top flat portion) and the second flat portion (Fig. 6 illustrates the second terminals 31f located on the bottom flat portion) and spaced apart from the bent potion (Fig. 6 illustrates the contact portion 61a and the second terminals 31f are spaced apart from the bent portion). 
 	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 11, Miyamoto discloses the display device of claim 9, wherein the upper pad area of the first connection pad is connected to the display substrate 
	Regarding claim 12, Miyamoto discloses the display device of claim 9, further comprising a printed circuit board connected to the touch layer driving unit (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller… FPC 65 is employed as both of the external lines connected to the first terminals 31e and the external lines connected to the second terminals 31f).
 	Regarding claim 13, Miyamoto doesn’t explicitly disclose the display device of claim 9, wherein the first connection pad is disposed on another side surface of the display substrate.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 14, Miyamoto discloses the display device of claim 9, wherein the touch layer driving unit is connected to the display substrate by the lower pad area of the first connection pad (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other 
	Regarding claim 15, Miyamoto discloses a display device, comprising: 
  	a display substrate that includes a first flat portion (Fig. 6 illustrates the top flat portion of the display panel 3), a second flat portion overlapping the first flat portion (Fig. 6 illustrates the bottom flat portion of the display 3 overlapping the top flat portion) and a bent portion between the first flat portion and the second flat portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the peripheral portion of the display panel 3 can be bent, or the portion in the connection region A3 can be folded); 
 	a touch layer disposed on an upper portion of the display substrate (Figs. 2 and 4 illustrate the circuit layer 21 of the touch panel 2 is disposed on top of the first substrate 30);
 	a touch layer driving unit disposed on a lower portion of the display substrate (Fig. 6 and ¶0030 discloses the second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller); and 
	a first connection pad disposed on one side surface of the display substrate (Fig. 4 and ¶0036 discloses each of the sensor detection lines 21C includes terminal 21Ca at the end thereof) and that includes an upper pad area (terminal 21Ca) and a lower pad area (second terminal 31f), wherein the upper pad area is connected to the touch layer (Figs. 4, 6 and ¶0036 discloses the conductor pattern of the circuit layer 21 includes a plurality of detection lines 21C respectively extending from ends of detection electrodes 21A and 21B… each of the sensor detection lines 21C includes terminal 21Ca at the 
 	wherein the first connection pad is connected to the first flat portion (Fig. 6 illustrates the contact portion 61a located on the top flat portion) and the second flat portion (Fig. 6 illustrates the second terminals 31f located on the bottom flat portion) and spaced apart from the bent potion (Fig. 6 illustrates the contact portion 61a and the second terminals 31f are spaced apart from the bent portion). 
	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
 	Regarding claim 17, Miyamoto doesn’t explicitly disclose the display device of claim 15, wherein the first connection pad is disposed on another side surface of the display substrate.
In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 19, Miyamoto discloses a display device, comprising:  
	a display substrate that includes a first flat portion (Fig. 6 illustrates the top flat portion of the display panel 3), a second flat portion overlapping the first flat portion (Fig. 6 illustrates the bottom flat portion of the display 3 overlapping the top flat portion) and a bent portion between the first flat portion and the second flat portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the peripheral portion of the display panel 3 can be bent, or the portion in the connection region A3 can be folded); and 
a first connection pad disposed on one side surface of the display substrate (Figs. 1, 6 and ¶0022 discloses the contact portion 61a within the seal region A2 and the connection region A3 are located on one side portion of the display 1) and that includes an upper pad area (terminal 21Ca, contact portion 61a) and a lower pad area (second terminals 31f), ,
wherein the upper pad area comprises a terminal which includes a first layer (terminal 21Ca) and a second layer (contact portion 61a), the terminal transmitting signals received from a touch layer (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external 
 	wherein the first connection pad is connected to the first flat portion (Fig. 6 illustrates the contact portion 61a located on the top flat portion) and the second flat portion (Fig. 6 illustrates the second terminals 31f located on the bottom flat portion) and spaced apart from the bent potion (Fig. 6 illustrates the contact portion 61a and the second terminals 31f are spaced apart from the bent portion). 
	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 20, Miyamoto doesn’t explicitly disclose the display device of claim 19, wherein the first connection pad is disposed on another side surface of the display substrate.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.

5. 	Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Choi et al. (US 2018/0164913 A1, hereinafter referred as “Choi”).
	Regarding claim 4, Miyamoto doesn’t explicitly disclose the display device of claim 1, wherein the first connection pad includes silver.
 	However, in a similar field of endeavor, Choi discloses wherein the first connection pad includes silver (Abstract discloses the electrode connection unit includes a metallic core part; ¶0115 discloses as illustrated in FIG. 10, a metallic core part 100 was formed of Ag).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto for the purpose of forming a connection having a desired level of conductivity.
	Regarding claim 10, Miyamoto doesn’t explicitly disclose the display device of claim 9, wherein the first connection pad includes silver.
	However, in a similar field of endeavor, Choi discloses wherein the first connection pad includes silver (Abstract discloses the electrode connection unit includes a metallic core part; ¶0115 discloses as illustrated in FIG. 10, a metallic core part 100 was formed of Ag).

	Regarding claim 16, Miyamoto doesn’t explicitly disclose the display device of claim 15, wherein the first connection pad includes silver.
	However, in a similar field of endeavor, Choi discloses wherein the first connection pad includes silver (Abstract discloses the electrode connection unit includes a metallic core part; ¶0115 discloses as illustrated in FIG. 10, a metallic core part 100 was formed of Ag).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto for the purpose of forming a connection having a desired level of conductivity.

Response to Arguments
6. 	Applicant's arguments with respect to independent claims 1, 9, 15 and 19, Applicant argues Miyamoto fails to disclose “a display substrate that includes a first flat portion, a second flat portion overlapping the first flat portion and a bent portion between the first flat portion and the second flat portion; … wherein the first connection pad is connected to the first flat portion and the second flat portion and spaced apart from the bent potion.” Emphasis original. See Applicant Arguments/Remarks dated June 03, 2021 at pg. 6. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Miyamoto clearly discloses a display substrate that includes a first flat portion (Fig. 6 illustrates the top flat portion of the display panel 3), a second flat portion 
 	Miyamoto’s first connection pad comprises the contact portion 61a and the second terminals 31f. Fig. 6 clearly illustrates the contact portion 61a located on the top flat portion and the second terminals 31f located on the bottom flat portion.

II.  	With regards to arguments for dependent claims 2-5, 10-14, 16-17, and 20, Examiner maintains Miyamoto discloses each and every element of base claims 1, 9, 15 and 19, as elaborated above. Accordingly, dependent claims 2-5, 10-14, 16-17, and 20 are also rejected, at least, by the virtue their dependency on respectively rejected base claims.

Allowable Subject Matter
7. 	Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692